DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on March 9, 2022. 
Claims 1, 6, 10-11, 13, and 18 have been amended. 
Claims 3 and 15 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments
Applicant's arguments filed on March 9, 2022 have been fully considered but are not persuasive. Applicant argues that the combination of LU and SHETTY fails to teach identifying similarity groups impacted by the garbage collection operation based on the deletion records that include the deletion record for the object because SHETTY only discloses a general teaching of deleting an object from the cloud, applying inappropriate hindsight to the claim limitation.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
LU C7:L52-C8:L9 teach the data chunks are grouped by reorganizer 122 into multiple groups (i.e. similarity groups) based on the similarity of the data chunks, where the groups of data chunks are retrieved from the first storage areas and compressed and stored to second storage areas, so that the chunks can be deleted as part of a storage maintenance routine (e.g. garbage collection), where SHETTY [0238] teaches virtual object trash record 468 is used to find and mark a corresponding object record 504 in object database 312 for deletion, and moving the object record 504 to the deleted object-filer map table 500B, where it is stored as a deleted object record 522, and where the object marked for deletion is purged from each of the storage nodes by using the information contained in the associated deleted object record 522 in table 500B.
Applicant also argues that SHETTY [0238] provides no teaching or suggestion for identifying similarity groups impacted by the garbage collection operation based on the deletion records that include the deletion record for the object because SHETTY discloses identifying the “corresponding object record 504” and not identifying a “similarity group,” where each similarity group is associated with one or more subgroups… each of the one or more subgroups being associated with one or more compression regions containing the one or more segments with associated one or more fingerprints for those one or more segments. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As explained above, LU teaches the limitation identifying similarity groups impacted by the garbage collection operation. Although LU does not appear to explicitly teach identifying the similarity groups based on the deletion records that include the deletion record for the object, SHETTY teaches identifying objects based on the deletion records that include the deletion record for the object as shown above. It would be obvious to a person having ordinary skill in the art having the teachings of LU and SHETTY to utilize SHETTY’s database for deletion having deleted object records in LU’s system grouping data chunks into groups based on similarity of the data chunks, where the combination would identify similarity groups (instead of objects) based on the records in the database.
LU further teaches the newly added limitation each of the one or more subgroups being associated with one or more compression regions containing the one or more segments with associated one or more fingerprints for those one or more segments (LU C7:L52-C8:L9 teach data chunks stored in first storage areas (e.g. compression regions or containers of storage units 108-109) are retrieved from the first storage areas and compressed and stored to second storage areas (e.g. CRs or containers) such that 
Therefore, the combination of LU and SHETTY teaches the above limitations as outlined in the rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LU (Patent No.: US 9,411,815 B1), hereafter LU, in view of MULHOLLAND (Pub. No.: US 2020/0310962 A1), hereafter MULHOLLAND, JONSSON (Pub. No.: US 2017/0116247 A1), hereafter JONSSON, and SHETTY (Pub. No.: US 2014/0149794 A1), hereafter SHETTY.
Regarding claim 1, LU teaches:
A method for conducting a garbage collection operation while concurrently allowing normal operations in a computing system, the method comprising: identifying similarity groups to be impacted by the garbage collection operation (LU C7:L52-C8:L9 teach similarity detector 121 scanning data chunks stored in first storage areas (e.g. CRs or containers) to determine the similarity of the data chunks based on sketches of the data chunks, and the data chunks are grouped by reorganizer 122 into multiple groups (i.e. similarity groups) based on the similarity of the data chunks, where the groups of data chunks are retrieved from the first storage areas and compressed and stored to second storage areas, so that the chunks can be deleted as part of a storage maintenance routine (e.g. garbage collection)),
wherein normal operations include at least one of read operations, write operations, and deduplication operations
wherein each similarity group is associated with one or more subgroups including a first subgroup subject to the garbage collection operation (LU C14:L20-29 teach data chunks that have been deduplicated can be reorganized based on their similarity, where the reorganization may be performed as a maintenance routine such as garbage collection, where C18:L3-18 teach the garbage collection process moving and reordering data because some chunks may be dead and interspersed among live chunks),
each of the one or more subgroups being associated with one or more compression regions containing the one or more segments with associated one or more fingerprints for those one or more segments (LU C7:L52-C8:L9 teach data chunks stored in first storage areas (e.g. compression regions or containers of storage units 108-109) are retrieved from the first storage areas and compressed and stored to second storage areas (e.g. CRs or containers) such that similar data chunks are compressed and stored close to each other to improve the compression efficiency, and the chunks from the first storage unit is deleted as part of a storage maintenance routine (e.g. garbage collection); C7:L32-36 teach a sketch is formed based on multiple super features of the data chunk; C12:L11-31 teach each data entry in data structure 600 includes sketch 601 and chunk ID 602, where sketch 601 is a sketch ID, and chunk ID 602 may be a fingerprint of a data chunk or a storage system ID indicating the location of the data chunk, where the entries are sorted based on 
and performing the garbage collection operation on the first subgroup (see LU C18:L3-18 above),
and allowing the normal operations on the one or more subgroups to be performed (LU C6:L54-C7:L12 teach deduplication storage engine 107 performing deduplication on chunks of data files (i.e. normal operations on the one or more subgroups); C20:L1-14 also teach grouping chunks, compressing the group, and writing them out together (i.e. normal operations on the one or more subgroups); see also C21:L43-48).
LU does not appear to explicitly teach creating a deletion record when an object is deleted in the computing system, wherein the deletion record includes information sufficient to identify segments associated with the deleted object; identifying similarity groups to be impacted by the garbage collection operation based on the deletion records that include the deletion record for the object, wherein the similarity groups to be impacted by the garbage collection operation are those that include one or more segments identified from the deletion records, configuring the similarity group including the first subgroup for concurrent access by write locking the first subgroup, wherein other subgroups of the one or more subgroups in the similarity group are not write locked; and allowing the normal operations on the one or more subgroups to be performed concurrently with the garbage collection operation. 
However, LU in view of MULHOLLAND teaches configuring the similarity group including the first subgroup for concurrent access (MULHOLLAND [0017] teaches marking each of the determined physical storage addresses of the portions of data of the target system including the first subgroup in a copy of a reverse lookup table to determine an ordering in which the performance of the set of data updates would result in a least amount of garbage collection being performed while performing the set of data updates (i.e. concurrent access));
allowing the normal operations on the one or more subgroups to be performed concurrently with the garbage collection operation (see MULHOLLAND [0017] above).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU and MULHOLLAND before them, to include MULHOLLAND’s determining an ordering of the set of data updates while performing garbage collection in LU’s deduplicated storage system. One would have been motivated to make such a combination in order to reduce processing resources that are utilized, have less fragmentation occurring on the physical domain of the target system, and reduce the 
LU in view of MULHOLLAND does not appear to explicitly teach creating a deletion record when an object is deleted in the computing system, wherein the deletion record includes information sufficient to identify segments associated with the deleted object; identifying similarity groups impacted by the garbage collection operation based on the deletion records that include the deletion record for the object, wherein the similarity groups to be impacted by the garbage collection operation are those that include one or more segments identified from the deletion records, concurrent access by write locking the first subgroup, wherein other subgroups of the one or more subgroups in the similarity group are not write locked. 
However, LU in view of MULHOLLAND and JONSSON teaches concurrent access by write locking the first subgroup, wherein other subgroups of the one or more subgroups in the similarity group are not write locked (JONSSON [0006] teaches generating a write lock in response to the write request to prohibit from concurrently writing to the data structure, adding a new generation to the data structure, and writing data to the new generation, where MULHOLLAND [0017] above teaches marking each of the determined physical storage addresses of the portions of data of the target system including the first subgroup to determine an ordering in which the performance of the set of data updates  
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, and JONSSON before them, to include JONSSON’s generation locks in LU and MULHOLLAND’s deduplicated storage system. One would have been motivated to make such a combination in order to improve efficiency by prioritizing read and write requests and preserving each previous state of the data as it is modified as taught by JONSSON ([0016]).
LU in view of MULHOLLAND and JONSSON does not appear to explicitly teach creating a deletion record when an object is deleted in the computing system, wherein the deletion record includes information sufficient to identify segments associated with the deleted object; identifying similarity groups impacted by the garbage collection operation based on the deletion records that include the deletion record for the object, wherein the similarity groups to be impacted by the garbage collection operation are those that include one or more segments identified from the deletion records.
However, SHETTY teaches creating a deletion record when an object is deleted in the computing system, wherein the deletion record includes information sufficient to identify segments associated with the deleted object (SHETTY [0238] teaches marking an object for deletion by 
LU in view of MULHOLLAND and JONSSON and SHETTY also teaches identifying similarity groups impacted by the garbage collection operation based on the deletion records that include the deletion record for the object, wherein the similarity groups to be impacted by the garbage collection operation are those that include one or more segments identified from the deletion records (see LU C7:L52-C8:L9 above where the data chunks are grouped by reorganizer 122 into multiple groups (i.e. similarity groups) based on the similarity of the data chunks, where the groups of data chunks are retrieved from the first storage areas and compressed and stored to second storage areas, so that the chunks can be deleted as part of a storage maintenance routine (e.g. garbage collection), where SHETTY [0238] teaches virtual object trash record 468 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, JONSSON, and SHETTY before them, to include SHETTY’s cloud-based object storage solution in LU, MULHOLLAND, and JONSSON’s deduplicated data system. One would have been motivated to make such a combination in order to provide low latency for storing file server objects as taught by SHETTY ([0007-0008]).
Regarding claim 13, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. LU also teaches A non-transitory computer readable medium including computer executable instructions for performing a method (see LU C28:L41-50).
Regarding claim 2, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 1 as outlined above. LU in view of MULHOLLAND and JONSSON also teaches:
creating a new subgroup in the similarity group when the first subgroup has a highest subgroup identifier (see LU C18:L3-18 as taught above in reference to claim 1, where live chunks are copied forward and grouped 
The same motivation that was utilized for combining LU, MULHOLLAND, and JONSSON as set forth in claim 1 is equally applicable to claim 2.
Regarding claim 4, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 2 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches:
performing the write operations and the deduplication operations with respect to the new subgroup (JONSSON [0006] teaches determining the generation identifier for the most recently modified generation of the data structure (i.e. highest subgroup identifier), then adding a new generation to the data structure, and writing data to the new generation; LU C17:L58-C18:L2 teach performing offline reorganization processes after the data chunks have been stored, where C17:L40-57 teach retrieving chunk similarity representations such as super features or sketches, sorting them, compressing its associated chunks, and writing to a new storage area),
wherein the new subgroup has a subgroup identifier higher than the subgroup identifier of the first subgroup (JONSSON [0006] teaches after writing data to the new generation, releasing the write lock, assigning a  
The same motivation that was utilized for combining LU, MULHOLLAND, and JONSSON as set forth in claim 1 is equally applicable to claim 4. 
Regarding claim 5, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 2 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches allowing the normal operations for all of the one or more subgroups that are not impacted by the garbage collection operation (see LU C11:L27-C12:L4 & FIG. 5A-5B for determining similarity of data chunks and compressing the data chunks; see also FIG. 7 & 10). 
Regarding claim 6, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 1 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches wherein performing garbage collection on the first subgroup includes copying live segments of the one or more segments associated with the first subgroup into a replacement subgroup without copying dead segments of the one or more segments associated with the first subgroup (LU C18:L3-18 teach the garbage collection process moving and reordering data because some chunks may be dead and interspersed among live chunks, where live chunks must be copied to a new location to be saved, where when live chunks are copied forward, they are grouped based on similarity to achieve better compression by sketching and binning the live chunks, or by identifying similar containers and grouping those live chunks, or by identifying all live chunks to be copied and sorting their sketches to group them).
Regarding claim 7, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 6 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches assigning a subgroup identifier to the replacement subgroup that is the same as the subgroup identifier of the first subgroup (LU C12:L11-31 teach each data entry in data structure 600 includes sketch 601 and chunk ID 602, where sketch 601 is a sketch ID, and chunk ID 602 may be a fingerprint of a data chunk or a storage system ID indicating the location of the data chunk, where the entries are sorted based on sketches 601, and data chunks having the same sketches are positioned adjacent to one another, where the sketch ID is seen as the claimed subgroup identifier; C18:L3-18 above teaches the garbage collection process copying live chunks to a new location (i.e. replacement group) and grouped by sketching the live chunks and sorting their sketches, which would have the same sketch ID (i.e. same subgroup identifier); C9:L17-27 also teach a region sketch index used to group identical or similar region sketches together). 
Regarding claim 9, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 7 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches deleting the first subgroup (LU C7:L61-C8:L9 teach retrieving groups of data chunks from the first storage areas, compressing and storing them to second storage areas, and deleting the chunks from the first storage unit such that space becomes available for other storage purposes). 
Regarding claim 10, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 1 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches wherein the garbage collection operation is performed on a level of the compression regions (LU C14:L20-29 teach data chunks that have been deduplicated can be reorganized based on their similarity, compressed, and stored in the same or different storage area, such as a compression region or a container, where data chunks may be reorganized within the same or different compression regions, containers, or storage units, where the reorganization may be performed as a maintenance routine such as garbage collection). 
Regarding claim 14, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 8, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LU in view of MULHOLLAND, JONSSON, and SHETTY as applied to claims 7, 10, and 19 above, and further in view of MANVILLE (Pub. No.: US 2016/0292178 A1), hereafter MANVILLE.
Regarding claim 8, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 7 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY does not appear to explicitly teach:
assigning a transaction identifier to the replacement subgroup that is different from a transaction identifier of the first subgroup. 
However, LU in view of MULHOLLAND, JONSSON, and SHETTY, and MANVILLE teaches the limitation (MANVILLE [0048] teaches blob metadata table 1210 including blob metadata such as chunks referencing count column 1218 indicating a number of chunks associated with file system objects that are currently live and/or otherwise subject to being retained, where in the combination of LU’s copying live chunks forward and MANVILLE’s blob metadata table, as certain live chunks become dead over time, the value for chunks referencing count column will change (i.e. different transaction identifier for the replacement subgroup)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, JONSSON, SHETTY, and MANVILLE before them, to include MANVILLE’s blob metadata table in LU, MULHOLLAND, JONSSON, and SHETTY’s deduplicated storage system. One would have been motivated to make such a combination in order to effectively determine when a blob comprising a plurality of chunks may be subject to being deleted from the object store as taught by MANVILLE ([0048]).
Regarding claim 11, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 10 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches:
writing a new compression region for each of the impacted compression regions of the one or more compression regions (see LU C7:L52-C8:L9 as taught above in reference to claim 10, where data chunks stored in first storage areas (e.g. compression regions or containers of storage units 108-109) are retrieved from the first storage areas and compressed and stored to second storage areas (e.g. CRs or containers) such that similar data chunks are compressed and stored close to each other to improve the compression efficiency, and the chunks from the first storage unit is deleted as part of a storage maintenance routine (e.g. garbage collection)),
wherein live segments from the impacted compression regions are written to the new compression regions (LU C18:L8-18 teach live chunks must be copied to a new location to be saved, where when live chunks are copied forward, they are grouped based on similarity to achieve better compression by sketching and binning the live chunks, or by identifying similar containers and grouping those live chunks, or by identifying all live chunks to be copied and sorting their sketches to group them);
writing a new second subgroup that is associated with the new compression regions and with compression regions of the first subgroup that were not impacted by the garbage collection operation (see LU C7:L52-C8:L9, C14:L20-29, and C18:L3-18 above),
wherein the new second subgroup has the same similarity group identifier and the same subgroup identifier as the first subgroup (LU C2:L1-24 teach generating a resemblance hash over a portion of the data chunk such as a super feature (i.e. similarity group identifier) to be used for similarity matching; C7:L32-36 also teach a super feature is formed based on multiple features of the data chunk, and a sketch is formed based on multiple super features of the data chunk; C12:L11-31 teach each data entry in data structure 600 includes sketch 601 and chunk ID 602, where sketch 601 is a sketch ID, and chunk ID 602 may be a fingerprint of a data chunk or a storage system ID indicating the location of the data chunk, where the entries are sorted based on sketches 601, and data chunks having the same sketches are positioned adjacent to one another, where the sketch ID is seen as the claimed subgroup identifier; C18:L3-18 above teaches the garbage collection process copying live chunks to a new location (i.e. new first subgroup) and grouped by sketching the live chunks and sorting their sketches, which would have the same sketch ID (i.e. same subgroup identifier) and super features (i.e. same similarity group identifier));
removing the compression regions that were impacted by the garbage collection operation (see LU C7:L52-C8:L9 above). 
LU in view of MULHOLLAND, JONSSON, and SHETTY does not appear to explicitly teach wherein the new first subgroup has […] a different transaction identifier.
However, LU in view of MULHOLLAND, JONSSON, and SHETTY, and MANVILLE teaches the limitation (MANVILLE [0048] teaches blob metadata table 1210 including blob metadata such as chunks referencing count column 1218 indicating a number of chunks associated with file system objects that are currently live and/or otherwise subject to being retained, where in the combination of LU’s copying live chunks forward and MANVILLE’s blob metadata table, as certain live chunks become dead over time, the value for chunks referencing count column will change (i.e. different transaction identifier for the replacement subgroup)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, JONSSON, SHETTY, and MANVILLE before them, to include MANVILLE’s blob metadata table in LU, MULHOLLAND, JONSSON, and SHETTY’s deduplicated storage system. One would have been motivated to make such a combination in order to effectively determine when a blob comprising a plurality of chunks may be subject to being deleted from the object store as taught by MANVILLE ([0048]).
Regarding claim 20, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 19 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches:
deleting the first subgroup (LU C7:L61-C8:L9 teach retrieving groups of data chunks from the first storage areas, compressing and storing them to second storage areas, and deleting the chunks from the first storage unit such that space becomes available for other storage purposes).
LU in view of MULHOLLAND, JONSSON, and SHETTY does not appear to explicitly teach assigning a transaction identifier to the replacement subgroup that is different from a transaction identifier of the first subgroup.
However, LU in view of MULHOLLAND, JONSSON, and SHETTY, and MANVILLE teaches the limitation (MANVILLE [0048] teaches blob metadata table 1210 including blob metadata such as chunks referencing count column 1218 indicating a number of chunks associated with file system objects that are currently live and/or otherwise subject to being retained, where in the combination of LU’s copying live chunks forward and MANVILLE’s blob metadata table, as certain live chunks become dead over time, the value for chunks referencing count column will change (i.e. different transaction identifier for the replacement subgroup)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, JONSSON, SHETTY, and MANVILLE before them, to include MANVILLE’s blob metadata table in .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LU in view of MULHOLLAND, JONSSON, and SHETTY as applied to claim 11 above, and further in view of RAIZEN (Patent No.: US 8,140,821 B1), hereafter RAIZEN.
Regarding claim 12, LU in view of MULHOLLAND, JONSSON, and SHETTY teaches the elements of claim 11 as outlined above. LU in view of MULHOLLAND, JONSSON, and SHETTY also teaches:
wherein a read fail is retried internally (JONSSON [0015] teaches performing an optimistic read, and if the optimistic read fails, a second pessimistic read is conducted).
The same motivation that was utilized for combining LU, MULHOLLAND, and JONSSON as set forth in claim 1 is equally applicable to claim 12.
LU in view of MULHOLLAND, JONSSON, and SHETTY does not appear to explicitly teach allowing a read to the first subgroup or the new second subgroup during the garbage collection operation.
However, RAIZEN teaches the limitation (RAIZEN C26:L39-55 teach synchronization to ensure that garbage collection and I/O processes are not both writing to the same chunk in the direct region 36A at the same 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, MULHOLLAND, JONSSON, SHETTY, and RAIZEN before them, to include RAIZEN’s synchronization in storage system performing deduplication, compression, and other data reduction techniques in LU, MULHOLLAND, JONSSON, and SHETTY’s deduplicated storage system. One would have been motivated to make such a combination in order to prevent data corruption by keeping multiple copies of data coherent with one another as taught by RAIZEN (C26:L15-24).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138